Hooker, J.
The parties to this suit were respectively husband and brother of Rebecca J. Smith, deceased, and her only heirs. The complainant filed the bill in this cause to set aside a deed made by Rebecca J. Smith to the defendant upon the grounds' of incompetency and undue influence, and obtained a decree in the circuit court, from which the .defendant has appealed. The question is one of fact merely, and a discussion of the evidence would be profitless. We are satisfied that the deceased was neither insane nor incompetent when the deed was made, and that it was not obtained through undue influence.
The decree is reversed, and bill dismissed, with costs of both courts.
Montgomery, C. J., Moore and Grant, JJ., concurred. Long, J., did not sit.